905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Norman YOUNG, Defendant-Appellant.
No. 89-7721.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1989.Decided May 15, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  James C. Fox, District Judge.  (CR No. 86-63;  CA 89-27-CIV-3)
Norman Young, appellant pro se.
John Douglas McCullough, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
Norman Young appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  United States v. Young, CR-86-63;  CA-89-27-CIV-3 (E.D.N.C. June 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The opinion in this case was assigned to a panel which included Judge Winter, who died while the case was pending and did not participate in the decision.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)